                     Case 3:21-cv-02450-WHO Document 18 Filed 05/19/21 Page 1 of 3


            1    JOSH KREVITT, SBN 208552
                   jkrevitt@gibsondunn.com
            2    ORIN SNYDER, SBN 2116424
                   osnyder@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
            4    New York, NY 10166-0193
                 Telephone: 212.351.4000
            5    Facsimile: 212.351.4035
            6    DEBRA WONG YANG, SBN 123289
                   dwongyang@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            8    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            9    Facsimile: 213.229.7520
           10    BENJAMIN WAGNER, SBN 163581
                   bwagner@gibsondunn.com
           11    GIBSON, DUNN & CRUTCHER LLP
                 1881 Page Mill Road
           12    Palo Alto, CA 94304-1211
                 Telephone: 650.849.5300
           13    Facsimile: 650.849.5333
           14    JOSHUA H. LERNER, SBN 220755
                   jlerner@gibsondunn.com
           15    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
           16    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
           17    Facsimile: 415.393.8306
           18    Attorneys for Defendant
                 ARCHER AVIATION INC.
           19
                                            UNITED STATES DISTRICT COURT
           20
                                         NORTHERN DISTRICT OF CALIFORNIA
           21
                                                SAN FRANCISCO DIVISION
           22
                 WISK AERO LLC,                             CASE NO. 5:21-CV-02450-WHO
           23
                                   Plaintiff,               NOTICE OF APPEARANCE OF COUNSEL
           24                                               FOR DEFENDANT ARCHER AVIATION
                       v.                                   INC.
           25
                 ARCHER AVIATION INC.,
           26                                               U.S. District Judge William H. Orrick
                                   Defendant.
           27

           28

Gibson, Dunn &
Crutcher LLP
                                            DEFENDANT’S NOTICE OF APPEARANCE
                                                CASE NO. 5:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 18 Filed 05/19/21 Page 2 of 3


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that Josh A. Krevitt of Gibson, Dunn & Crutcher LLP, a member
            3    of the State Bar of California (SBN 208552) and admitted to practice in this Court, hereby appears on
            4    behalf of Defendant Archer Aviation Inc. in this action, and is authorized to receive service of all
            5    pleadings, notices, orders, and other papers regarding this action on its behalf. His address,
            6    telephone, facsimile, and email are as follows:
            7
                                Josh A. Krevitt, SBN 208552
            8                   JKrevitt@gibsondunn.com
                                GIBSON, DUNN & CRUTCHER LLP
            9                   200 Park Avenue
                                New York, NY 10166-0193
           10                   Telephone:     212.351.2490
                                Facsimile:     212.351.4035
           11

           12

           13    DATED: May 19, 2021                           GIBSON, DUNN & CRUTCHER LLP
           14
                                                               By:          /s/ Josh A. Krevitt
           15                                                                  Josh A. Krevitt
           16                                                  Attorneys for Defendant Archer Aviation Inc.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                DEFENDANT’S NOTICE OF APPEARANCE
                                                    CASE NO. 5:21-CV-02450-WHO
                       Case 3:21-cv-02450-WHO Document 18 Filed 05/19/21 Page 3 of 3


            1                                       CERTIFICATE OF SERVICE
            2           I hereby certify that on May 19, 2021, I caused to be electronically filed the foregoing
            3    NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT ARCHER AVIATION INC.
            4    with the Clerk of the Court via CM/ECF. Notice of this filing will be sent by email to all parties by
            5    operation of the Court’s electronic filing systems.
            6

            7    Dated: May 19, 2021                           GIBSON, DUNN & CRUTCHER LLP
            8

            9
                                                               By:         /s/ Josh A. Krevitt
           10                                                                 Josh A. Krevitt
           11                                                  Attorneys for Defendant Archer Aviation Inc.
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                         2
Crutcher LLP
                                                DEFENDANT’S NOTICE OF APPEARANCE
                                                    CASE NO. 5:21-CV-02450-WHO
